DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-19) in the reply filed on 13 January 2022 is acknowledged.

Status of Claims
Claims 2-31 are pending; claim 1 previously was cancelled; claims 20-31 have been withdrawn; and claims 2-19 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement submitted on 10 February 2022 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bradley (US 2004/0116978 A1). 
Regarding claim 2, Bradley describes a neuromodulation system comprising
an implantable device for suppressing pain by applying a neural stimulus ([0007]), the implantable device comprising
a plurality of electrodes including at least one stimulus electrode and at least one sense electrode ([0012], [0066])
a stimulus source for providing stimuli to be delivered from the at least one stimulus electrode to an electrically excitable tissue in the dorsal column of a patient ([0012])
measurement circuitry for measuring a neural response sensed at the at least one sense electrode and evoked in response to a stimulus ([0066])
a processor configured to set a value of a parameter of feedback control of the stimulus delivery based on the measured neural response ([0066] - [0068]; figure 6)

Regarding clam 4, Bradley further describes wherein feedback control of the stimulus delivery comprises providing the stimuli, measuring the neural response to the stimuli, altering one or more parameters of the stimuli based on the measured neural response and the value of the parameter of feedback control, and iteratively performing the providing, measuring, and altering (figure 6 presents the flowchart for determining the stimulation thresholds; figure 5, determination of the calibration curves presented requires an iterative process similar to that claimed). 
Regarding claim 13, Bradley further describes wherein the processor is configured to set the value of the parameter by iteratively increasing an intensity of the stimuli until an undesirable side effect is observable in the measured neural response ([0062] and figure 6, step 104, for example), and setting the value of the parameter based on the value of stimulus intensity at which an undesirable side effect is observable ([0066] and figure 6, step 105, for example). 
Regarding claim 18, Bradley further describes wherein the processor is part of an external computing device in communication with the implantable device ([0066]). 
Regarding claim 19, Bradley further describes wherein the setting a value forms part of an automated device fitting procedure for the implantable device ([0028], determining the optimal parameters of a stimulus pulse is considered part of a fitting procedure). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley.
Regarding claim 14, Bradley describes the neuromodulation system of claim 13, but Bradley does not explicitly disclose wherein the undesirable side effect is a slow response.  Bradley does, however, describe using the “peak latency” of an evoked response in order to determine an effective physiological response to a stimulus.  Based on this, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to measure a response 
Regarding claim 15, Bradley describes wherein the parameter is a maximum stimulus intensity ([0063]), and the value of the parameter is set to the value of stimulus intensity at which the undesirable side effect is observable ([0063] - [0064], determining both the perception threshold amplitude and the maximum comfortable threshold amplitude; please see note above regarding use of the “slow response” as the undesirable side effect).

Allowable Subject Matter
Claims 5-12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claims 5-12 and 16:
The prior art of record does not disclose or suggest the limitations of “wherein the processor is configured to set the value of the parameter of feedback control by comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of neural response intensity to stimulus intensity, and setting the value of the parameter based on the determined 
As described above, Bradley describes an implantable device for suppressing pain by applying a neural stimulus ([0007]), including a stimulation electrode for providing stimulation to electrically excitable tissue in the dorsal column of a patient ([0012]), measurement circuitry for measuring a neural response sensed at a sense electrode and evoked in response to the stimulus ([0066]), and a processor configured to set a value of a parameter of feedback control of the stimulus delivery based on the measured neural response (figure 6 and corresponding description, for example [0066] - [0068]).  However, Bradley does not disclose or suggest using a neural response growth curve or any curve that could be considered analogous to a neural response growth curve as recited in the pending claims. As a result, Bradley also does not disclose or suggest “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of neural response intensity to stimulus intensity, and setting the value of the parameter based on the determined characteristic of the neural response growth curve.”
Libbus describes a system for testing a neural stimulation threshold in a patient, including using a stimulus response curve to determine the minimal stimulation threshold to elicit a myocardial contraction ([0060]). However, Libbus describes the stimulus response curve in the context of stimulating autonomic nerves innervating the myocardium ([0060]), with no mention of suppressing pain, stimulating nerves anywhere along the spinal cord, or “comparing each of a plurality of measured neural responses to could be generated by “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve,” there is no description in Libbus that this is definitely how the curve is generated, or that no other methods could be used.  Even assuming, arguendo, that Libbus’s curve is generated in a manner similar to that recited in the pending claims, there is no indication that this curve could be applied to the nerves described by Bradley, for the purpose described by Bradley, and using the other structural elements described by Bradley in order to yield a system similar to that recited by the pending claims.
The Examiner respectfully submits that, due to the specificity of the steps recited in the pending claims, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the pending claims. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.
Regarding claim 17:
The prior art of record does not disclose or suggest the limitations of “wherein the processor is configured to set the value of the parameter of feedback control by measuring a posture of the patient using an accelerometer, adjusting an intensity of the stimuli based on the measured neural response, and recording the adjusted intensity in association with the measured posture.”  Analogous prior art includes Heruth et al. (US 2005/0216064 A1).  Heruth describes, in general, the use of an accelerometer to measure a posture of a user ([0062]) and the effects of patient posture on electrical measurements such as 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-

/Ankit D Tejani/
Primary Examiner, Art Unit 3792